Citation Nr: 1712432	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  14-38 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The Veteran had active duty service in the U.S. Marine Corps from October 1952 to April 1979 and from February 1980 to November 1983.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  Jurisdiction over this case was subsequently transferred to the RO in San Diego, California, and that office forwarded the appeal to the Board.

In January 2017, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a total disability evaluation based upon his service-connected disabilities.  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Total disability will be considered to exist when there is presented any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.

The Veteran here is service connected for nephropathy, left great toe amputation, Type 2 diabetes mellitus, right lower extremity peripheral vascular disease, left second toe amputation, hypertension, onychomycosis and chronic fungal infections of both feet, diabetic peripheral neuropathy of the left and right foot, and scars of the left foot.  His combined evaluation has been 70 percent from August 2007 and 90 percent from July 2016.

Where the schedular rating is less than total, a total disability evaluation can be based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16.

In this case, the Veteran's nephropathy, right lower extremity peripheral vascular disease, peripheral neuropathy of both feet were all granted as associated with his service-connected diabetes.  Accordingly, since these disabilities all share a common etiology and combine to a rating in excess of 40 percent for the entire period on appeal, the Board finds that the Veteran has met the threshold schedular requirements.

In June 2012, the Veteran filed the present claim, contending that his service-connected disabilities prevented him from engaging in gainful employment.  He reported that he became too disabled to continue working in 2003 and that he last worked full time in 1986.  His highest reported earnings of approximately $25,000 occurred in 1986 when he worked as a plumber.

At a September 2012 VA general medical examination, a VA physician opined that each of the Veteran's service-connected disabilities individually did not render him unemployable because the Veteran could lift, carry, push, pull, stand, sit, drive, climb, and walk for 30 minutes with a ten minute rest.  The examiner further estimated that the Veteran could lift up to 50 pounds and therefore could perform moderate work, as well as sedentary work.

In May 2015, a VA examiner concluded that the Veteran's kidney condition did not affect his ability to work but did not provide a rationale for that conclusion. 

In August 2015, a VA examiner opined that the Veteran's peripheral vascular disease and skin condition impacted his ability to work because it limited his ability to walk and stand.

In a December 2015 letter, a Dr. Steadman wrote that he strongly recommended transferring the Veteran to a first floor apartment with as few stairs as possible and as little walking from the parking lot as possible due to the nature of his injuries and illnesses.

Following a July 2016 aid and attendance/housebound examination, a physician indicated that although the Veteran was able to feed him himself and was not legally blind, he was unable to prepare meals because he could not cook safely; he needed assistance in bathing and tending to other hygiene needs; he required nursing home care for home safety, bathing and hygiene; he required medication management because he was unable to keep track of his own medications; and he was unable to manage his own finances.  The physician described a normal general appearance but a stooped posture.  Regarding the upper extremities, while the Veteran was able to grip things, he had decreased strength and fine motor skills which made it difficult to dress himself.  Regarding the lower extremities, he had very poor balance and weakness of both legs which required the use of a walker and had resulted in multiple falls.  Regarding the spine, trunk and neck, the Veteran exhibited decreased range of motion in bending and rotation.  On a typical day, he would sit in his chair at home for most of the day and would need a lot of help transferring and moving.  The examiner estimated that he could leave the home approximately one to two times per week but with close supervision and help only.

In August 2016, a VA examiner opined that the Veteran's peripheral neuropathy impacted his ability to work because he was unable to walk without a walker after his toe amputation.  Although the examiner also concluded that his hypertension did not affect his ability to work, he did not support that conclusion with a rationale.

In December 2016, a VA examiner opined that the Veteran's diabetes mellitus impacted his ability to work due to other comorbid joint conditions which rendered him weak and wheelchair bound and that his hypertension impacted his ability to work only when he does not take his medication.  He further concluded that his amputations and scars did not impact his work but offered no supporting rationale.

In February 2017, a VA examiner opined that the Veteran's peripheral vascular disease of the right lower extremity impacted his ability to work because it limited prolonged walking.

The Board finds that a preponderance of the evidence indicates that the Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation.  The most probative evidence shows that the Veteran has severely impaired mobility in large part as a result of his various lower extremity disabilities.  He requires the use of a walker, has very poor balance and weakness in both legs, and has been encouraged to move into an apartment requiring as few stairs and as little as possible.  He requires assistance with traveling or moving.  Although some evidence has indicated that he is not unemployable, with the exception of the September 2012 examination, the opinions concluding that certain service-connected disabilities had no impact on the Veteran's ability to work were not supported by a rationale and, as such, the Board assigns them very little weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, in concluding that the Veteran is able to maintain employment, the September 2012 examiner appears to have evaluated the impact of each disability individually.  The preponderance of the evidence shows, however, that the collective impact of the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Accordingly, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a TDIU is granted, subject to the statutes and regulations governing the payment of monetary awards.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


